Dear Professor Howell:
The law allows you to continue in your state employment as full-time faculty member holding the rank of Associate Professor of Computer Science at Nicholls State University while serving on the Assumption Parish School Board, a part-time local elective office. LSA-R.S. 42:66(B) permits the concurrent holding of these positions, and states:
       B. Nothing in this Part shall be construed to prevent a school teacher or person employed in a professional educational capacity in a grade school, high school, other educational institution, parish or city school board from holding at the same time an elective or appointive office.
You have been a teaching professor at Nicholls for almost twenty years, and you continue to work in that capacity. This office is of the opinion that you are employed in a "professional educational capacity" and that you are allowed to simultaneously hold local elective office.
Very truly yours,
                           RICHARD P. IEYOUB ATTORNEY GENERAL
                           BY: _______________________________ KERRY KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Mr. Lawrence W. Howell Associate Professor of Computer Science P.O. Box 2168 Thibodaux, La 70310
Date Received:
Date Released:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL